william scott stuart jr transferee et al petitioners v commissioner of internal revenue respondent docket nos filed date r issued notices of transferee_liability to ps to collect l’s unpaid federal_income_tax pursuant to sec_6901 r argues that the following two-step analysis applies in deter- mining whether ps are liable for l’s unpaid tax applying doctrines pertinent to interpreting the internal_revenue_code determine whether the form of the subject transactions should be disregarded in favor of deciding on the basis of the sub- stance of the transactions whether ps are transferees for pur- poses of sec_6901 and apply state law to the trans- actions resulting from the first step held following our report in 142_tc_317 r’s two-step analysis is rejected additional reasons are stated held further transferee_liability is established under the nebraska uniform fraudulent transfer act ufta because l’s transfer was constructively fraudulent as to r and the transfer was made for the benefit of ps held further unmatured tax_liabilities are claims within the meaning of that term as defined in ufta held further ps for whose benefit the transfer was made are transferees within the meaning of sec_6901 cases of the following petitioners are consolidated herewith arnold john walters jr transferee docket no james stuart jr transferee docket no and robert edwin joyce transferee docket no united_states tax_court reports steven spencer brown and denis john conlon for peti- tioners h barton thomas jr and george w bezold for respondent halpern judge these four cases have been consolidated for purposes of trial briefing and opinion little salt development co little salt or company is a nebraska cor- poration petitioners were shareholders of little salt in until in august they sold their shares respondent deter- mined and assessed a deficiency in little salt’s federal_income_tax of dollar_figure along with an accuracy-related pen- alty of dollar_figure little salt did not pay those amounts together unpaid tax by separate notices of liability notices respondent determined that petitioners as trans- ferees of little salt’s property were liable for little salt’s unpaid tax to the extent of the net value of the assets that each purportedly received from little salt respondent calculated each petitioner’s respective liability as follows petitioner liability william scott stuart jr arnold john walters jr james stuart jr robert edwin joyce dollar_figure big_number big_number big_number petitioners assign error to respondent’s determinations of their transferee_liability unless otherwise indicated all section references are to the internal_revenue_code code in effect at the time of the purported transfers in issue and all rule references are to the tax_court rules_of_practice and procedure all dollar amounts have been rounded to the nearest dollar findings_of_fact the parties have stipulated certain facts and the authen- ticity of certain documents the facts stipulated are so found and the documents stipulated are accepted as authentic a transferee’s liability generally is limited to the value of the assets re- ceived from the transferor see 100_tc_180 n stuart v commissioner petitioners at the time they filed the petitions all petitioners resided in nebraska except for william scott stuart jr dr stuart who resided in minnesota together with the estate of charles craft which is not a party they owned all the shares of little salt at the time of the stock sale discussed infra little salt little salt a so-called c_corporation subject_to the tax on corporations imposed by sec_11 was organized under the laws of nebraska in it is a fiscal_year taxpayer whose fiscal_year ends on september as of date its shares were owned as follows name number of shares percentage ownership william scott stuart jr robert edwin joyce arnold john walters jr james stuart jr estate of charles craft1 charles craft died on date during mr joyce was president of the company mr walters was both secretary and treasurer all of little salt’s shareholders shareholders other than the representative of mr craft’s estate were directors land sale until date little salt owned acres of saline wetlands land on the outskirts of lincoln nebraska on that date it sold the land to the city of lincoln nebraska pursuant to an assignment of contract by the nebraska game and parks commission commission to the city before its sale the land was used for farming and for duck hunting the land is a habitat for the salt creek tiger beetle a criti- cally endangered species the city purchased the land for dollar_figure and after subtracting settlement charges little salt received dollar_figure after it sold the land land sale little salt’s only asset was cash little salt realized a gain of dollar_figure on the land sale after the land sale the com- pany did not engage in any business activity united_states tax_court reports stock sale during little salt’s negotiations with the commission leading up to the land sale one of the commission’s per- sonnel bruce sackett received a telephone call and two let- ters from a representative of midcoast investments inc midcoast in the first letter midcoast describes itself as a company interested in purchasing the stock of c corporations that have sold their assets and that as a result have realized a significant taxable gain in both letters midcoast represents that it would purchase the little salt shares from the shareholders and would pay them significantly more than the shareholders would receive if they were to dissolve the company and receive the proceeds of the sale in redemp- tion of their shares in the second letter midcoast describes its post-share-acquisition plan as u nder midcoast’s ownership the company will re-engineer its oper- ations into the asset recovery business-ie the purchase and collection of delinquent account receivables mr sackett delivered the two letters to mr joyce little salt’s president mr sackett had not investigated midcoast and he had no further contact with midcoast after delivering the letters to mr joyce follows subsequently by letter dated date addressed to the shareholders midcoast proposed to acquire all of little salt’s outstanding shares the letter specified that the price to be paid would be equal to the cash in the company as of the closing date reduced by sixty-four and percent of the company’s combined state and fed- eral corporate_income_tax liability for its current tax_year the ‘deferred tax liability’ the letter contained an example showing net assets in little salt of dollar_figure which when reduced by a combined federal and state tax_liability of dollar_figure resulted in a net little salt value of dollar_figure the example added an asset recovery premium of dollar_figure to little salt’s net value which resulted in a price of dollar_figure to be paid_by midcoast to the shareholders for their shares the letter also contained midcoast’s covenant that it shall cause the company ie little salt to pay the deferred_tax_liability to the extent that the deferred_tax_liability is due given the company’s post-closing business activities and stuart v commissioner shall file all federal and state_income_tax returns on a timely basis related thereto all of the shareholders signed a copy of the letter agreeing to be bound by its terms and conditions dr stuart testified that before signing the letter he may have very briefly skimmed it because he relied on his partners in this transaction mr james stuart jr mr stuart testi- fied that he probably did not read it before signing it mr walters glanced through it mr joyce testified that he is sure that he probably did read it by mid-date the shareholders had determined to proceed with selling their shares to midcoast sometimes stock sale they retained local attorney w michael morrow to represent them mr morrow was not hired to investigate midcoast or analyze whether the stock sale was a tax_shelter his investigation of midcoast was limited to his review of midcoast’s corporate documents midcoast hired local attorney w scott davis to represent it through july and early date messrs morrow and davis and their clients addressed the prerequisites for the stock sale the share purchase agreement agreement identi- fies the purchasers as midcoast credit corp and midcoast acquisition corp which collectively along with midcoast investments inc we will also refer to as midcoast and pro- vides that it is between midcoast little salt and the share- holders it recites that the shareholders are the owners of of the shares of little salt and that midcoast desires to purchase those shares from the shareholders and that the shareholders desire to sell their shares to midcoast it con- tains numerous premises promises representations warran- ties and covenants among which are the following midcoast agrees to purchase from the shareholders their shares in little salt and the shareholders agree to sell to midcoast those same shares the price for all of the shares is dollar_figure to be paid_by wire transfer to mr morrow’s firm’s trust account the combined federal and state_income_tax liability of little salt resulting from the sale conveyance or other dis- position of its assets and its operations for its cur- rent fiscal_year as of the closing date is dollar_figure ‘the tax liability’ united_states tax_court reports after the closing date it will have no liabilities other than the tax_liability midcoast will cause little salt to pay the tax_liability to the extent that the tax_liability is due given the com- pany’s post-share closing business activities and shall file all federal and state income taxes on a timely basis related thereto as a condition of midcoast’s obligations under the agree- ment at or before the closing date little salt shall have transferred all of its monies which monies shall be in an amount not less than dollar_figure to mr davis’ firm’s trust account as escrow agent under a separate escrow agreement entered into on or about the date hereof governing law is the law of the state of nebraska the record contains no copy of the escrow agreement referred to in the second immediately preceding paragraph and mr walters secretary and treasurer of the company testified that he was aware of no escrow agreement or escrow agent on that basis we find that there was no separate escrow agreement the price dollar_figure set forth in the agreement for the shares had been determined by little salt’s accountant david a ellingson he calculated little salt’s unpaid combined federal and state tax_liability as of date to be dollar_figure he determined that of that amount was dollar_figure which he subtracted from little salt’s cash balance of dollar_figure to arrive at the purchase_price of dollar_figure on date mr davis sent to mr morrow a draft letter draft letter regarding the exchange of funds to accom- plish the closing of the stock sale in pertinent part the draft letter states at closing your clients will cause little salt to transfer all of the cash in the account of little salt to this law firm’s trust account purchaser will then immediately provide funds to this law firm’s trust account for the entire purchase_price upon receipt of the cash from little salt into this firm’s trust account this law firm will direct the purchase_price be transferred to your law firm’s trust account you as the represent- ative for the individual selling shareholders will receipt for the purchase_price and make appropriate distribution of the purchase_price to your cli- ents neither your law firm nor this law firm undertakes any duties of escrow agent however both of our firms are obligated to follow stuart v commissioner the instructions of our respective clients and to that end this letter is intended to memorialize the instructions we have both received in order to carry out the closing of the transaction under the law of nebraska we are fiduciaries with respect to the funds that we hold for the benefit of our clients in our respective trust accounts in any event on date mr morrow sent to mr davis a letter that among other things discussed the cash payments mr davis was to confirm to mr morrow that he had on deposit in his firm’s trust account the dollar_figure share purchase_price and that he would transfer that amount to mr morrow’s firm’s trust account simultaneously with little salt’s transfer of dollar_figure to mr davis’ firm’s trust account the letter con- tains language almost identical to the second quoted para- graph of the draft letter on date midcoast transferred dollar_figure into mr davis’ firm’s trust account the parties to the agreement executed it and it was effec- tive on date mr joyce signed it as president of little salt on that date mr morrow delivered instructions from mr walters little salt’s secretary and treasurer to wells fargo bank little salt’s bank instructing the bank to transfer all of its cash dollar_figure to mr davis’ firm’s trust account nine minutes later mr morrow received in his firm’s trust account from mr davis’ firm’s trust account dollar_figure on date mr morrow sent the little salt shareholders their pro_rata shares of the dollar_figure that he had received little salt’s transfer of its cash to mr davis’ firm’s trust account left it with no cash and no tangible assets disposition of funds on date after the receipt in his firm’s trust account of dollar_figure from little salt mr davis at midcoast’s direction caused that amount to be transferred to an account in the name of little salt at suntrust bank on the next day date dollar_figure was transferred from little salt’s suntrust bank account to another account at that bank entitled midcoast credit corp accounts pay- able little salt recorded the august transfer on its books as a receivable due from shareholder shareholder loan little salt’s date yearend balance_sheet shows the amount due as dollar_figure reflecting a reduction of united_states tax_court reports dollar_figure apparently as credits for operating_expenses and professional fees as of date little salt’s and midcoast’s records show the balance due to little salt from midcoast to be dollar_figure midcoast’s files contain no promis- sory notes knowledge when on date mr morrow delivered little salt’s instructions to its bank mr morrow did not know of any instructions that midcoast may have given to mr davis with respect to little salt’s cash delivered to his trust account nor did he know of midcoast’s plans with respect to little salt dr stuart did not read the agreement before he signed it he did not know it required little salt to transfer all of its money out of the corporation before the closing he testified that he knew nothing about midcoast mr stuart testified that he could not recall i don’t know whether he read the agreement he could not recall seeing the provision of the agreement that required little salt to transfer all of its money out of the company he testi- fied that he was unaware of midcoast’s promise with respect to little salt’s tax_liabilities mr walters little salt’s secretary and treasurer testified that he scanned the agreement he was aware of midcoast’s obligation to pay the tax_liability but he did nothing to determine whether midcoast would actually fulfill its obliga- tion he accepted its word mr joyce president of little salt testified that he knew midcoast was getting little salt’s cash but at the time of the sale he did not know what it would choose to do with the cash he testified that midcoast’s statement in one of the letters received from mr sackett that it would re-engineer its operations into the asset recovery business meant nothing to him he added i had no idea what midcoast’s intentions were with our corporation other than the little information we got from letters and their brochures about wanting to merge them into their operation how that played into our operation i didn’t know and i wasn’t privy to that stuart v commissioner tax returns and payments on date little salt filed its form_1120 u s_corporation income_tax return it reported tax- able income of dollar_figure total_tax of dollar_figure and tax due of dollar_figure it made no payment with the return it reported on schedule l balance sheets per books that as of the end of the year it had cash of dollar_figure a loan of dollar_figure due from midcoast and no other assets it reported no liabilities on date little salt filed its form_1120 it reported interest_income of dollar_figure apparently from the shareholder loan a bad_debt deduction of dollar_figure resulting from the worthlessness of the shareholder loan and taking into account certain other deductions negative taxable_income of dollar_figure it reported no gross_receipts or cost_of_goods_sold the bad_debt deduction produced a net_operating_loss that little salt carried back to and deducted for it reported on schedule l that as of the end of the year it had trade notes and accounts_receivable of dollar_figure and no liabilities respondent examined both little salt’s and returns and disallowed both the bad_debt deduction and the loss carried back to and deducted for on date he determined a deficiency in little salt’s fed- eral income_tax of dollar_figure and an accuracy-related_penalty of dollar_figure the parties stipulate that little salt was entitled to nei- ther deduction respondent issued to little salt a notice_of_deficiency within three years of date the date it filed its form_1120 little salt failed to timely peti- tion the tax_court and on date respondent assessed the deficiency in tax and penalty that he had deter- mined for respondent has attempted to collect the unpaid tax from little salt but he has not been successful the amount remains unpaid after little salt failed to file nebraska income_tax returns and other required annual reports the state of nebraska corporation division placed little salt into inactive status on date united_states tax_court reports notices of transferee_liability respondent sent the notices in date in an attachment to each notice respondent stated his rationale for concluding that the shareholders were transferees of little salt’s property and liable as such for its unpaid tax respondent explained that he would recast the transaction by which the shareholders disposed of their shares in little salt as he saw the substance of the transaction ie not as the shareholders’ sale of those shares to midcoast but rather as a liquidating_distribution of all of little salt’s cash to its shareholders in redemption of its outstanding shares followed by the shareholders’ payment of a portion of that cash to midcoast as an accommodation fee for its participa- tion in the assumed sale petitions petitioners timely petitioned for review of the notices each assigning as error respondent’s determinations that little salt had a deficiency in tax for of dollar_figure and incurred an accuracy-related_penalty of dollar_figure and peti- tioners are liable as transferees of little salt’s assets each also raised as an affirmative defense that the period of limitations for assessing transferee_liability had run when the notices were sent respondent denied petitioners’ assign- ments of error and defense i introduction opinion we must determine whether petitioners are liable as trans- ferees of the property of little salt for the unpaid tax although petitioners assign as error respondent’s determina- tion of the unpaid tax they make no objection on brief to respondent’s proposed finding of fact that little salt is liable for the unpaid tax we think that there is ample evidence to support that proposed finding and we so find on that basis there is no merit to petitioners’ first assignment of error that leaves for discussion petitioners’ affirmative defense of the period of limitations and their remaining assignment of error that they are not liable as transferees of little salt’s property we will address those issues in turn stuart v commissioner ii period of limitations in general the commissioner must assess transferee_liability within one year after expiration of the period of limitations on the transferor see sec_6901 the applicable_period of limitations may be extended by agreement see sec_6901 when a petition is filed with the court with respect to a notice of transferee_liability the running of the period of limitations is further suspended from the date of mailing of the notice until days after the decision of the court becomes final see sec_6901 f the period of limitations on assessment and collection of tax with respect to the trans- feror is set forth in sec_6501 pursuant to sec_6501 a deficiency attributable to a net_operating_loss_carryback may be assessed at any time before the expiration of the period within which a deficiency for the taxable_year of the loss that results in the carryback may be assessed the bar of the statutory period of limitations is an affirmative defense and the party raising this defense must specifically plead it and prove it see rule sec_39 sec_142 95_tc_227 respondent has set forth a chain of events including extensions by the shareholders pursuant to sec_6901 of the sec_6901 period of limitations that appears to belie petitioners’ claim that the period of limitations for assessing transferee_liability had run when the notices were sent petitioners’ only argument is that if pursuant to respondent’s theory in the notices the shareholders on date received distributions in liquidation of their little salt shares then thereafter little salt could no longer exist for purposes of filing a tax_return for the year ended date claiming a net_operating_loss car- ried back to the prior year to extend the statute_of_limitations for the year ended date under sec_6501 petitioners are mistaken in their understanding of a cor- poration’s obligation to file a federal_income_tax return a corporation in existence during any portion of a taxable_year is required to make a return sec_1_6012-2 income_tax regs moreover for federal_income_tax purposes the annulment of a corporation’s charter does not necessarily have the effect of discontinuing the corporate entity if united_states tax_court reports a corporation retains assets even though under state law its legal existence has been terminated and the corporation is in the process of liquidation it will be treated as a continuing taxable entity 66_tc_701 see also sec_1_6012-2 income_tax regs if a corporation is in the process of liquidation and if its affairs are substantially unsettled it will remain in existence for federal_income_tax purposes hill v commissioner t c pincite there is evidence here of little salt’s activities through at least early when it filed its form_1120 and claimed a loss that it carried back to and claimed for even crediting respondent’s theory that a liquidating_distribution was made petitioners have failed to carry their burden of showing that little salt’s existence discontinued or its obligation to make a federal_income_tax return ended before date when it filed its form_1120 petitioners’ affirmative defense relying on the statutory period of limitations as a bar to respondent’s collection of transferee_liability from them fails iii transferee_liability a introduction sec_6901 provides that the liability at law or in equity of a transferee of property shall be assessed paid and collected in the same manner and subject_to the same provi- sions and limitations as in the case of the taxes with respect to which the liabilities were incurred by way of illustration but not by way of limitation sec_6901 provides that the term transferee includes donee heir legatee devisee and distributee while the definition of persons considered transferees for purposes of sec_6901 is extensive the section does not independently impose tax_liability upon a transferee but pro- vides a procedure through which the commissioner may col- under nebraska law the secretary of state is directed automatically to dissolve a corporation subject_to the state’s business corporation act that does not timely pay its occupation franchise tax and file the required re- ports see neb rev stat ann sec lexisnexis neverthe- less a corporation subject_to such automatic dissolution continues its cor- porate existence as necessary to wind up and liquidate its business and affairs id stuart v commissioner lect unpaid taxes owed by the transferor of the property from a transferee if an independent basis exists under applicable state law or state equity principles or in some cases fed- eral law for holding the transferee liable for the transferor’s debts see 357_us_39 100_tc_180 thus usually state law determines the elements of liability and sec_6901 provides the remedy or procedure to be employed by the commissioner as a means of enforcing that liability see 142_tc_317 the commissioner bears the burden of proving that the transferee is liable as a transferee of prop- erty of the taxpayer but need not prove that the taxpayer was liable for the tax sec_6902 rule d a transferee’s liability for federal taxes of the transferor_of_property includes any additions to tax penalties and interest that have been assessed with respect to the tax see 42_tc_660 aff ’d 351_f2d_1 2d cir transferee_liability is several and the commissioner is free to proceed against one or more of any number of potential transferees see 283_us_589 b applicable state law uniform fraudulent transfer act the existence and extent of transferee_liability is deter- mined by the law of the state where the transfer occurred 42_tc_593 see commissioner v stern u s pincite in these consolidated cases that state is nebraska nebraska has adopted the uniform fraudulent transfer act ufta neb rev stat ann secs through lexisnexi sec_2014 which provides creditors with certain remedies including avoid- ance when a debtor makes a fraudulent transfer see id sec a if avoidance of a transfer is established a cred- itor subject_to certain limitations may recover judgment for the value of the asset transferred or the amount necessary to satisfy the creditor’s claim whichever is less id sec b the judgment may be entered against the first transferee of the asset or the person for whose benefit the transfer was made or united_states tax_court reports any subsequent transferee other than a good_faith transferee who took for value or from any subsequent transferee id neb rev stat ann sec a establishes when a transfer is fraudulent as to present and future creditors a a transfer made or obligation incurred by a debtor is fraudulent as to a creditor whether the creditor’s claim arose before or after the transfer was made or the obligation was incurred if the debtor made the transfer or incurred the obligation with actual intent to hinder delay or defraud any creditor of the debtor or without receiving a reasonably equivalent value in exchange for the transfer or obligation and the debtor i was engaged or was about to engage in a business or a transaction for which the remaining assets of the debtor were unreasonably small in relation to the business or transaction or ii intended to incur or believed or reasonably should have believed that he or she would incur debts beyond his or her ability to pay as they became due neb rev stat ann sec establishes when a transfer is fraudulent only as to present creditors a a transfer made or obligation incurred by a debtor is fraudulent as to a creditor whose claim arose before the transfer was made or the obligation was incurred if the debtor made the transfer or incurred the obligation without receiving a reasonably equivalent value in exchange for the transfer or obligation and the debtor was insolvent at that time or the debtor became insolvent as a result of the transfer or obligation b a transfer made by a debtor is fraudulent as to a creditor whose claim arose before the transfer was made if the transfer was made to an insider for an antecedent debt the debtor was insolvent at that time and the insider knew or reasonably should have known that the debtor was insolvent fraud under ufta may be either actual or constructive the term claim means a right to payment whether or not the right is reduced to judgment liquidated unliqui- neb rev stat ann sec a lexisnexi sec_2014 concerns itself with actual fraud requiring a creditor to show the debtor’s intent ie that he made the transfer with actual intent to hinder delay or de- fraud any creditor of the debtor emphasis added neb rev stat ann secs a and a on the other hand are essentially uncon- cerned with intent and focus instead on economic_effect eg whether the creditor received a reasonably equivalent value in exchange for the trans- fer such intentless fraud is generally described as constructive fraud see eg 753_f3d_1194 11th cir cullifer v commissioner tcmemo_2014_208 at stuart v commissioner dated fixed contingent matured unmatured disputed undisputed legal equitable secured or unsecured id sec value is given for a transfer or an obligation if in exchange for the transfer or obligation property is trans- ferred or an antecedent debt is secured or satisfied but value does not include an unperformed promise made otherwise than in the ordinary course of the promisor’s business to fur- nish support to the debtor or another person id sec a a debtor is considered insolvent under ufta if the sum of the debtor’s debts is greater than all of the debtor’s assets at a fair valuation id sec a the term debt means liability on a claim id sec with excep- tions not here relevant the term asset means property of a debtor id sec the burden is on the creditor to prove by clear and con- vincing evidence the elements necessary to show that a transfer made by a debtor is fraudulent as to the creditor see dillon tire inc v fifer n w 2d neb an action under ufta to declare a transfer fraudulent as to a creditor invokes equity jurisdiction of a court see id pincite nebraska business corporation act the nebraska business corporation act provides that claims against a dissolved corporation may in some cir- cumstances and with limitations be enforced against the cor- poration’s shareholders when corporate assets have been distributed in liquidation see neb rev stat ann sec big_number lexisnexis supp trust fund doctrine under the common_law trust fund doctrine property of the corporation constitutes a_trust fund in the hands of its officers and directors and a transaction between them whereby the corporation’s property is diverted from the cor- poration to their own use and benefit will not be upheld elec dev co v robson n w 2d neb united_states tax_court reports c parties’ argument sec_1 respondent’s arguments a two-step analysis respondent argues that in determining whether pursuant to sec_6901 he may use administrative procedures to col- lect little salt’s unpaid tax_liability from petitioners we should engage in a two-step analysis first the court should determine under federal_law whether the trans- action that gives rise to the liability was properly characterized and whether the recipient was a transferee under sec_6901 once that analysis is done if the transaction is recast or otherwise disregarded under federal tax law principles and the recipient is a transferee then the court should look to state law to determine whether the transferees received fraudulent transfers to make the first step ie to determine the proper char- acter of the transaction and to determine whether the share- holders are transferees within the meaning of sec_6901 respondent argues that we must disregard the form chosen by the shareholders to liquidate their investments in little salt ie a sale of shares to midcoast and consider instead the substance of the transaction respondent views that sub- stance as follows the little salt shareholders are each transferees of cash from little salt because the stock sale was in substance a shareholder distribution of cash to them followed by payment of a fee or commission to midcoast in support of his argument that substance should govern over form respondent invokes many familiar doctrines pertinent to interpretation of the internal_revenue_code code along with supporting authority taxpayers generally are free to structure their business transactions as they wish even if motivated in part by tax reduction considerations 293_us_465 81_tc_184 affd on this issue 752_f2d_89 4th cir however a transaction that lacks economic purpose and substance other than sought-after tax_avoidance may be treated as a sham and dis- regarded for federal_income_tax purposes 435_us_561 rice’s toyota world inc v commissioner t c pincite the economic_substance of a transaction rather than its form controls 324_us_331 293_us_465 108_tc_507 stuart v commissioner the labels semantic technicalities and formal written documents do not necessarily control the tax consequences of a given transaction 79_tc_570 for federal_income_tax purposes a transaction may be disregarded if the transaction was not entered into for valid business purposes but rather for tax benefits not contemplated by a reasonable application of the language and purpose of the code or its regulations feldman v commissioner tcmemo_2011_297 slip op pincite quoting palm canyon x invs llc v commissioner t c memo even if a transaction is not treated as a sham it still may be recast in order to reflect its true nature gaw v commissioner tcmemo_1995_531 as respondent sees it the simultaneous exchange of funds by little salt to midcoast and by midcoast to the share- holders through mr davis’ firm’s trust fund followed by midcoast’s transitory deposit of the funds received from little salt into a new little salt bank account before their return to midcoast in exchange for its worthless promise to repay little salt served no purpose but to put most of little salt’s cash into the hands of the shareholders and in exchange for a fee paid to midcoast to give them a plausible basis to deny that they were transferees of the company’s property as respondent puts it the stock sale is a subterfuge in reality it is nothing but a liquida- tion of little salt and a distribution of its assets to its shareholders making them transferees liable for little salt’s income_tax_liability little salt had ceased all business operations as of the asset sale there being no business there was no apparent business reason for the stock sale in effect the parties simply exchanged unequal amounts of fungible cash and the difference represented midcoast’s fee for assisting the little salt shareholders in avoiding the incidence of little salt’s deferred_tax_liability b equitable rules even were we to disregard antiabuse doctrines pertinent to interpreting the code respondent believes that we would reach the same result by applying the equitable rules perti- nent to considering fraudulent transfer claims see dillon v fifer n w 2d pincite equity looks through forms to substance thus a court of equity goes to the root of the matter and is not deterred by forms see also 587_f3d_787 7th cir ‘ f raudulent conveyance doctrine is a flexible principle united_states tax_court reports that looks to substance rather than form and protects credi- tors from any transactions the debtor engages in that have the effect of impairing their rights ’ quoting douglas g baird elements of bankruptcy 4th ed c state law liability with respect to his satisfying the second step ie showing state law liability respondent cites the following bases under which he may collect little salt’s unpaid tax and penalty from petitioners under the nebraska business corpora- tion act as a claimant against a dissolved corporation’s shareholders having received corporate assets in a liqui- dating distribution under ufta on account of the dis- tributions’ being fraudulent as to him within the meaning of neb rev stat ann sec a or a or under the trust fund doctrine additionally if we are to respect the form of the stock sale and likewise the transfer by little salt of its cash to midcoast respondent argues that nonetheless the transfer to midcoast was fraudulent as to him and pursuant to neb rev stat ann sec b he is entitled to a judgment against the shareholders the person s for whose benefit the transfer was made petitioners’ arguments petitioners view the facts as follows little salt sold land that it owned in nebraska on date it received proceeds from the sale which it deposited into its bank account the petitioners thereafter each sold their stock in little salt to midcoast on date at that time and immediately thereafter little salt had dollar_figure on hand at the bank thus little salt was sol- vent prior to during and after the stock sale petitioners’ argument rejecting any liability under ufta appears to proceed as follows little salt’s proceeds from the land sale remained with it until the shareholders sold their shares to midcoast on date therefore notwith- standing that at some time thereafter little salt may have made a transfer fraudulent as to respondent no judgment can be entered against them under neb rev stat ann sec b since none of the proceeds from the land sale were ever transferred to them as they put in their answering brief as established in the petitioner’s sic stuart v commissioner opening brief there can be no transferee_liability under ufta most importantly there were no transfers from little salt to the petitioners for the same reason they believe that they cannot be held liable for little salt’s tax debts under the nebraska business corporation act or the trust fund doctrine they reject respondent’s attempt to recharacterize the stock sale as a payment by little salt to them of cash in redemption of their shares they add that the shareholders did not have the requisite knowledge ie that the little salt taxes would not be paid_by midcoast to support re- characterizing the stock sale d discussion two-step analysis recently in 142_tc_317 we faced another situation in which the shareholders of a corporation with a large unpaid federal_income_tax liability had sold their shares in furtherance of collecting the unpaid liability from the shareholders as transferees of the corpora- tion’s property the commissioner sought to recharacterize the stock sale as a liquidating_distribution in which the shareholders received cash in redemption of their shares the commissioner argued for the same two-step analysis that he argues for here previously we had not explicitly adopted or rejected that analysis although our approach had been to recast a transaction only when state law allowed such re- casting id pincite three u s courts of appeals had rejected the commissioner’s two-step analysis see 736_f3d_172 2d cir vacating and remanding tcmemo_2012_61 wl sawyer trust of date v commissioner 712_f3d_597 1st cir rev’g and remanding tcmemo_2011_298 680_f3d_417 4th cir aff ’g tcmemo_2011_63 wl we found that the rationales of the three decision sec_5 since we decided 142_tc_317 the u s court_of_appeals for the ninth circuit has joined its three sisters in rejecting the commissioner’s two-step analysis see 776_f3d_1010 9th cir rev’g and remanding tcmemo_2012_61 in 779_f3d_448 7th cir continued united_states tax_court reports were similar typified by the rationale of the court_of_appeals for the fourth circuit in starnes swords trust v commissioner t c pincite in starnes v commis- sioner f 3d pincite the court citing 357_us_39 held that the question of whether a person or an entity is a transferee for purposes of sec_6901 is separate from the question of whether the transfer was fraudulent for state law purposes it concluded that stern forecloses the commissioner’s efforts to recast trans- actions under federal_law before applying state law to a par- ticular set of transactions starnes v commissioner f 3d pincite we held in swords trust v commissioner t c pincite that like the three courts of appeals we would reject the commissioner’s two-step analysis our holding in swords trust on that point is controlling and for that reason we need say no more nevertheless because in this court and in other courts see eg 776_f3d_1010 9th cir rev’g and remanding tcmemo_2012_61 the commissioner persists in his two-step analysis we offer an additional reason for rejecting that analysis before the enactment of the original predecessor provision to sec_6901 the rights of the federal government as creditor of a tax debt were enforceable against someone other than the taxpayer only through procedures cumbersome in comparison to the summary administrative remedy allowed against the taxpayer himself the purpose of the change in the law was to provide for the enforcement of such third-party liability to the government by the procedures already in existence for the enforcement of tax deficiencies h_r conf rept no pincite c b part the proce- aff ’g tcmemo_2011_297 the court_of_appeals for the seventh circuit concluded that transferee_liability cases under sec_6901 proceed in two steps first the commissioner must establish that the target is a transferee within the meaning of sec_6901 second he must establish the transferee’s liability under state law the court acknowledged that the independent state law inquiry would make a difference in outcome when there was a conflict between the applicable federal doctrine applying antiabuse doctrines to restructure a transaction and the state law that determines substantive liability but it found no such conflict on the facts before it id pincite see michael i saltzman leslie book irs practice and procedure para pincite through rev 2d ed stuart v commissioner dures were to be effective against a transferee of property of the taxpayer but w ithout in any way changing the extent of such liability of the transferee under existing law id pincite c b part pincite moreover notwithstanding congress’ enactment of a summary method for collecting a transferee’s liability sec_6901 is not the exclusive method for the commissioner to collect a transferee’s liability for example the section does not replace the older judicial rem- edies of instituting proceedings to collect a corporate tax from its shareholders or to set_aside a fraudulent conveyance see eg 289_us_506 equity suit to compel shareholders to account for corporate property to satisfy corporation’s tax_liability not foreclosed by failure to employ now sec_6901 collection authority 461_f2d_605 10th cir expiration of sec_6901 period of limitations to assess sec_6901 transferee_liability is no bar to civil_action in debt to collect estate_tax from surviving joint tenant 950_fsupp_950 d neb executor’s personal liability for estate_tax imposed pursuant to u s c sec b fraudulent_conveyances of property nec- essary to satisfy tax debt set_aside under ufta nothing in sec_6901 accords the commissioner any right not enjoyed by other creditors seeking to use the judicial enforce- ment mechanisms if the commissioner proceeds outside of sec_6901 to set_aside a fraudulent transfer or to enforce against a transferee of property the transferor’s liability for tax and if the commissioner so proceeds the question of whether the person against whom the commissioner pro- ceeds is a transferee within the meaning of sec_6901 is moot sec_6901 merely identifies those persons trans- ferees of property against whom the commissioner may in saltzman book supra para pincite the authors add similarly the service may institute an action to collect a fiduciary’s li- ability under usc the transferee may also be held liable for the debts of the debtor under the bankruptcy code which has its own fraudulent conveyance statute even if the issue of liability is decided in the bankruptcy court not the tax_court under sec_6901 the second comma in the second to the last line which appears in the origi- nal appears to be an error the final phrase of the sentence likely should read not the tax_court under sec_6901 usc united_states tax_court reports employ the summary collection authority afforded to him by sec_6901 once independent of that section he has fixed the person’s substantive liability under state or federal_law as a transferee of the taxpayer’s property if without invoking sec_6901 he could not fix that liability then he cannot resort to his summary collection authority to obtain a different result that is what is implied by the supreme court’s statements in commissioner v stern u s pincite that the predecessor of sec_6901 was purely a procedural statute and we must look to other sources for definition of the substantive liability for the reasons that notwithstanding our rejection of respondent’s two-step analysis follow we agree that respondent may proceed pursuant to sec_6901 to sum- marily collect some of little salt’s unpaid tax from peti- tioners liability under ufta a introduction on date little salt transferred all of its cash to mr davis’ firm’s trust account sometimes transfer respondent argues that little salt a debtor made the transfer without receiving a reasonably equivalent value in exchange for the transfer which pursuant to neb rev stat ann secs a and a was construc- tively fraudulent with respect to him a creditor of little salt’s respondent makes no claim that little salt made the transfer with actual intent to hinder delay or defraud respondent so as to cause the transfer to be actually fraudu- lent with respect to respondent and to bring into play neb rev stat ann sec a principally respondent relies on neb rev stat ann sec a b neb rev stat ann sec a i introduction a transfer is fraudulent with respect to a creditor within the meaning of neb rev stat ann sec a where the creditor’s claim arose before the transfer the trans- feror does not receive a reasonably equivalent value in exchange for the transfer and the transferor was insol- vent as a result of the transfer stuart v commissioner ii when the claim arose little salt received dollar_figure from the land sale and on date transferred dollar_figure to mr davis’ firm’s trust account on that date the shareholders sold their shares in little salt to midcoast for dollar_figure a price deter- mined by subtracting from the amount of little salt’s cash in the bank of the company’s combined federal and state tax_liability mr ellingson little salt’s account- ant had determined that as of date little salt’s estimated combined federal and state tax_liability was dollar_figure little salt’s tax_year ended on date it filed its form_1120 on date showing a tax due of dollar_figure it did not pay that amount and on date respondent determined a deficiency in little salt’s income_tax of dollar_figure the term claim is expansively defined for purposes of ufta it means a right to payment and includes among others a right to payment whether or not reduced to judgment contingent or unmatured neb rev stat ann sec many years ago we said t ransferee liability extends to after-accruing taxes in the sense of retro- active liability for taxes in the year of transfer or prior years in other words the liability need not have been known when the transfer was made 36_bta_414 see also 117_f2d_36 8th cir aff ’g wl b t a 14a mertens law of federal income_taxation sec dollar_figure a transferee is retroactively liable for the transferor’s taxes in the year of the transfer and also prior years to the extent of the assets received from the transferor this rule applies even where the transferor’s tax_liability was unknown at the time of the transfer in 55_tc_543 aff ’d per curiam 453_f2d_1375 5th cir we rejected the taxpayer-transferee’s argu- ment that the corporate transferor’s tax_liability for the year in which the transfer occurred could not be calculated and thus did not accrue until the corporation’s yearend since hypothetically after the transfer the corporation could have incurred losses that would have reduced its tax_liability we relied on the rule that tax_liability accruing at the end of the taxable_year in which the transfer occurred must be united_states tax_court reports considered in determining the transferor corporation’s sol- vency immediately_after_the_transfer id pincite see also lr dev co llc v commissioner tcmemo_2010_203 wl at even if during its short taxable_year ended date transferor might have engaged in additional transactions or activities that might have reduced or eliminated the tax attributable to its sale of certain of its assets to petitioner that tax nonetheless was a contingent_liability as of and immediately after that sale citing illinois ufta the cited cases are authority principally with respect to determining whether the transferor’s tax_liability for the year of the transfer should be considered in determining whether the transferor was insolvent at the time of the transfer or was made insolvent by the transfer they are not specifically authority with respect to the meaning of the term claim in neb rev stat ann sec nevertheless the term insolvency means t he condition of being unable to pay debts as they fall due black’s law dictionary 9th ed see also neb rev stat ann sec a a debtor is insolvent if the sum of the debtor’s debts is greater than all of the debtor’s assets at a fair valuation and the term debt means l iability on a claim black’s law dictionary accord neb rev stat ann sec thus the determination that a debtor is insolvent subsumes the conclusion that his debts involve claims we are satisfied on the basis of the authority that we have cited that because generally unmatured tax_liabilities are taken into account in determining a debtor’s solvency they are claims and should be treated as such under the expansive definition of the term claim in neb rev stat ann sec see 234_fsupp2d_1253 moreover under uniform fraudulent transfer act ufta sec_1 cmt pincite the definition of the term claim for purposes of ufta sec_1 is derived from sec_101 of the bankruptcy code pub_l_no sec_101 stat pincite s rept no u s c c a n accompanied h_r 95th cong which as enacted became pub_l_no the senate report states with respect to the definition of the term claim that the term is defined in the broad- est possible sense contemplating all legal obligations of the debtor no matter how remote or contingent s rept no supra pincite u s c c a n pincite stuart v commissioner m d fla finding with reference to florida equiva- lent to neb rev stat ann sec a that govern- ment’s claim could be deemed to have arisen even if tax- payer was unaware of its tax_liability at time of transfer on date the day of the transfer respondent had within the meaning of neb rev stat ann sec a claim against little salt for unpaid taxes iii reasonably equivalent value little salt was a party to the agreement and on date pursuant to the agreement it transferred dollar_figure to mr davis’ firm’s trust account we must determine whether in exchange for the transfer little salt received reasonably equivalent value see neb rev stat ann sec a in relevant part neb rev stat ann sec a provides that value is given for a transfer if in exchange for the transfer property is transferred value however does not include an unperformed promise made otherwise than in the ordinary course of the promisor’s business to furnish support to the debtor or to another id pursuant to the agreement midcoast covenanted to cause little salt to pay the tax_liability a defined term to the extent that the tax_liability is due given the company’s post-share closing business activities and while that cov- enant was executory it is not for that reason excluded from the statute’s definition of value since it was not an unfilled promise to furnish support to any person see 218_br_338 bankr e d pa only type of unperformed promise that does not constitute value as a matter of law under pennsylvania ufta is an unfulfilled promise to furnish support to the debtor or another person manchec v manchec so 2d fla dist ct app promise of future royalties was not an unperformed promise excepted from the florida ufta definition of value because it was not a promise of support see also ufta sec_3 cmt pincite 1984_act adopts view of cases interpreting uniform fraudulent conveyance act that in a variety of cir- cumstances an executory promise other than some promises of support constitutes value united_states tax_court reports the agreement defines the tax_liability as little salt’s combined federal and state_income_tax liability resulting from the land sale and its operations to the closing date amounting to dollar_figure whatever value we might assign to midcoast’s covenant to cause little salt to pay that amount or some lesser amount if little salt incurred post- closing-date tax losses that value could not exceed dollar_figure which is far from being substantially equivalent to the dollar_figure that little salt transferred to mr davis’ firm’s trust account also pursuant to the agreement midcoast did pay to the shareholders dollar_figure the general_rule however is that a debtor does not receive reasonably equivalent value if it makes a transfer in exchange for a benefit to a third party e g 240_br_290 bankr n d ill little salt did not receive value reasonably equivalent to the dollar_figure that it transferred to mr davis’ firm’s trust account on account of midcoast’s purchase of the share- holders’ shares petitioners’ argument is that little salt did not transfer anything pursuant to the stock sale that of course is not what the agreement says petitioners continue however little salt had dollar_figure in the bank both before and after the transaction petitioners cite in support of that propo- sition starnes v commissioner tcmemo_2011_63 appar- ently petitioners want us to find that little salt received substantially equivalent value for the transfer because at the direction of midcoast mr davis transferred dollar_figure to a new little salt account where the funds sat for one day before being returned to midcoast in starnes tarcon a cor- poration sold all of its assets for cash two weeks later its shareholders sold their shares to midcoast for a price deter- mined in a manner similar to how the price for little salt’s shares was determined before the closing the tarcon share- holders transferred all of tarcon’s cash to midcoast’s attor- ney’s trust account the closing statement showed a disbursement of an equal amount from that account to a ‘post-closing’ bank account of tarcon’s the commissioner argued that tarcon received nothing because the share pur- chase agreement between the tarcon shareholders and midcoast did not specifically identify a money transfer to stuart v commissioner tarcon with respect to the sale while the tarcon share- holders and midcoast may not have specifically agreed to a postclosing return of tarcon’s cash to it we found that the closing statement evidenced such an intent id wl at indeed in affirming our memorandum opinion the court_of_appeals stated there was substantial evidence that the former shareholders expected the funds to be transferred back to tarcon as of course they were within a day of the closing starnes v commissioner f 3d pincite n here the agreement is silent as to the disposition of little salt’s funds deposited into mr davis’ firm’s trust account although the agreement specifies that the funds are trans- ferred to mr davis’ law firm as escrow agent under a sepa- rate agreement entered into on or about the date hereof there was no escrow agreement mr walters sec- retary and treasurer of the company testified that he was aware of no escrow agreement or escrow agent moreover in correspondence between mr morrow the shareholders’ and little salt’s attorney and mr davis midcoast’s attorney each makes it clear that neither thought either’s law firm was undertaking any duties as an escrow agent nor is there here a closing statement available to all parties to the agree- ment showing a disbursement of little salt’s cash to a new little salt account and from which we might assume little salt’s and the shareholders’ knowledge of and agreement to such a transfer indeed the contrary is the case here mr davis’ draft letter of date states that in part its purpose is to memorialize his instructions received from midcoast but it contains no instruction with respect to the disposition of little salt’s cash mr morrow did not know of any instructions that midcoast may have given mr davis with respect to little salt’s cash delivered to his trust account nor did he know of midcoast’s plans with respect to little salt mr joyce president of little salt who signed the agreement for the company testified that he knew midcoast was getting little salt’s cash but at the time of the sale he did not know what it would choose to do with the cash whatever instructions midcoast gave mr davis with respect to his disposition of the little salt funds received into his instructions and midcoast’s intended disposition of the funds were unknown firm’s trust account those united_states tax_court reports to little salt and to its shareholders on date when they entered into the agreement unlike the facts found in starnes v commissioner tcmemo_2011_63 the record here does not support the conclusion that the share- holders expected midcoast to transfer the little salt funds back to it and while midcoast did cause mr davis to redeposit those funds into a new little salt bank account at sun trust bank where they remained overnight midcoast was not obligated by the agreement to do so midcoast’s transfer was gratuitous in the sense that it was voluntary and not in consideration of the shareholders’ or little salt’s performances under the agreement in 315_f3d_717 7th cir where one question was whether value was received for purposes of section a of illinois ufta ill comp stat a west the court said w e think the inquiry should stop at the first stage of analysis that is should stop after it is determined that the transfer was not supported by consideration if it was gratuitous the fact that some or for that matter all of it may later have seeped back to the debtor does not legitimize the transfer little salt did not receive reasonably equivalent value on account of the transfer see neb rev stat ann sec a iv insolvency respondent argues that little salt became insolvent upon its transfer of all its cash its only asset to mr davis’ firm’s trust account as its liabilities exceeded its assets which were then zero little salt was rendered insolvent imme- diately before petitioners purportedly sold their shares peti- tioners answer little salt had cash in the bank in the amount of dollar_figure sic both before and after the stock sale more than sufficient to pay the tax_liability in ques- tion a debtor is insolvent under ufta if the sum of its debts is greater than all of its assets at a fair valu- ation id sec a insolvency is determined at the the test of neb rev stat ann sec a is a balance_sheet test if debts exceed assets equity is negative in addition neb rev stat ann sec b contains a rebuttable_presumption that a debtor that is generally not paying its debts as they become due is insolvent since we stuart v commissioner time of the allegedly fraudulent transfer see id sec a see also eg 353_br_594 b a p 8th cir following the transfer little salt faced an estimated liability of dollar_figure for combined unpaid federal and state income taxes that estimated liability constituted a claim within the meaning of neb rev stat ann sec see discussion supra pp and for that rea- son it constituted a debt for purposes of determining whether on account of the transfer little salt became insol- vent within the meaning of neb rev stat ann sec a see neb rev stat ann sec debt means liability on a claim eg lr dev co llc v commis- sioner wl at transferor insolvent under illinois ufta because its liabilities including contin- gent capital_gains_tax liability exceeded its assets united_states v exec auto haus inc f_supp 2d pincite unknown tax claim taken into account in determining insol- vency under florida ufta little salt’s transfer of all of its cash to the davis firm’s trust account denuded it of assets unless we are to attach value to the dollar_figure that midcoast lodged overnight with little salt or to midcoast’s covenant pursuant to the agreement to cause the company to pay its estimated_tax whatever fair valuation one might attach to the dollar_figure that midcoast transferred to little salt those funds were not as discussed in the immediately preceding section of this report received in consideration of little salt’s transfer of the funds to midcoast whether a transfer was fraudulent when made depends on conditions that existed when it was made see boyer f 3d pincite nostalgia network inc f 3d pincite because it was not received in consideration for the transfer we will disregard the dollar_figure that midcoast lodged with little salt as an asset to be taken into account in determining whether little salt was made insol- vent by the transfer also notwithstanding the lack of any expert or other valuation testimony we find that midcoast’s covenant to find that little salt was insolvent under the balance_sheet test we need not concern ourselves with the rebuttable_presumption united_states tax_court reports cause little salt to pay its estimated_tax lacked any fair value the term fair valuation is not defined in ufta but it is well known in bankruptcy law see eg u s c sec_101 defining insolvent f air valuation means a fair market price that can be made available for payment of debts within a reasonable period of time and ‘fair market value’ implies a willing seller and a willing buyer am nat’l bank trust co of chicago v bone 333_f2d_984 8th cir assets that are not salable are not taken into account see eg 776_f2d_379 1st cir midcoast did not by the agree- ment promise that it would pay little salt’s combined esti- mated tax_liability of dollar_figure it promised only that it would cause the company to pay that liability to the extent if any that it was due given the company’s post-share closing business activities the trailing phrase adds nothing to what precedes it ie that little salt would pay whatever were its tax bills whether it had subsequent business activities that reduced those bills perhaps to zero or not and midcoast’s promise to cause the company to pay its tax bills without a concomitant promise to pay what the company lacked assets to pay had little intrinsic value whether to the company or to the shareholders moreover that promise does not seem susceptible to liquidation in the market who would pay anything to the company or to the shareholders for it how would it provide the company a ready source to pay its tax bills if it had insufficient cash to do so see 616_f2d_573 1st cir reduction in the face value of assets may be appropriate if those assets are not susceptible to liquidation and thus cannot be made available for pay- ment of debts within a reasonable period of time dis- cussing discounting of accounts_receivable because the promise appears to have little intrinsic value and because whatever value it had would not be readily realizable in a market transaction we find that midcoast’s promise to cause little salt to pay its tax bills had no value determined under a fair valuation standard on date little salt transferred dollar_figure to the davis firm’s trust account which left it with assets with nil fair value and a combined estimated_tax liability of dollar_figure stuart v commissioner the transfer therefore caused it to become insolvent within the meaning of neb rev stat ann sec a v conclusion little salt’s transfer of dollar_figure to the davis firm’s trust account was fraudulent with respect to respondent within the meaning of neb rev stat ann sec a c neb rev stat ann sec a i introduction under ufta a transfer is constructively fraudulent with respect to a present or future claim if the transfer was made without the debtor’s receiving a reasonably equivalent value in exchange and if either the debtor’s remaining assets were unreasonably small in relation to a present or antici- pated business transaction or the debtor intended to incur or believed or reasonably should have believed that he or she would incur debts beyond his or her ability to pay as they became due id sec a and while we have treated respondent’s claim for little salt’s unpaid tax as arising before the transfer and being fraudulent with respect to respondent pursuant to neb rev stat ann sec a we believe that the transfer would be fraudu- lent with respect to respondent under neb rev stat ann sec a even if respondent’s claim was viewed as arising when little salt’s tax_liability accrued at the end of the year or became due_date for rea- sons we have already stated little salt’s transfer to the davis firm’s trust account was not made for reasonably equivalent value ii unreasonably small assets neb rev stat ann sec a is different from neb rev stat ann sec in that it tests for near insolvency-for situations in which insolvency is all but cer- tain in the near future-rather than for current insolvency see eg boyer f 3d pincite interpreting indiana ufta test applies where debtor is left with such meager assets that bankruptcy is a consequence both likely and foresee- able neb rev stat ann sec a contains two disjunctive tests for near insolvency and the debtor is nearly insolvent if either test is satisfied asarco llc v ams united_states tax_court reports mining corp 396_br_278 bankr s d tex interpreting delaware ufta both tests are satisfied here the first test neb rev stat ann sec a i is satisfied if the debtor was engaged in or was about to engage in a transaction for which its remaining assets were unreasonably small in relation to the transaction at the time of the transfer little salt had an estimated combined tax_liability of dollar_figure and could anticipate postyearend transactions with federal and state tax authorities in which it would report its income and settle its tax bills the unreasonably-small-assets test denotes a financial condition short of equitable insolvency ie the inability of a debtor to pay its debts as they mature in re 100_br_127 bankr d mass it instead encompasses difficulties that are liable to lead to insolvency at some time in the future 459_f3d_117 1st cir interpreting new hamp- shire ufta 971_f2d_1056 3d cir interpreting pennsylvania ufta it calls for the court to examine the ability of the debtor to generate enough cash to pay its debts and to remain finan- cially stable after the transfer dahar f 3d pincite moody f 2d pincite the standard to be applied is reasonable foreseeability moody f 2d pincite asarco b r pincite the determination requires an objective assessment of the company’s financial projections asarco b r pincite a court should consider only those cash inflows that it is reasonable for the company to expect to receive whether from new equity cash from operations or available credit id little salt’s management at the time of the transfer ie mr joyce its president and mr walters its secretary and treasurer had no knowledge of midcoast’s business expecta- tions or its financial projections for the company nor did they inquire of midcoast as to those matters moreover fol- lowing the transfer little salt had no operating_assets no employees intangible assets of no discernable value and no customers the company’s and federal_income_tax returns are evidence that midcoast’s only plan for the com- pany was a tax scheme to eliminate its taxable_income those returns are clear evidence that after the stock sale the company did not engage in any business activity they stuart v commissioner show that at each september yearend the company reported neither business_assets business liabilities or other indicia of a business such as cost_of_goods_sold the returns are also evidence of midcoast’s tax scheme to generate a phony bad_debt deduction for the company by parking the cash midcoast received from the company back with it for hours before ostensibly lending it back to midcoast giving rise to a debt that midcoast did not pay and that little salt erroneously claimed gave rise to a bad_debt deduction and a net_operating_loss that the company carried back to and deducted for little salt’s failure to engage in any post-stock-sale business activity and midcoast’s implementa- tion of the tax scheme within minutes of receiving little salt’s cash lead us to conclude that midcoast’s plans could not reasonably be expected to eliminate little salt’s tax debts given those debts if the transfer did not itself cause little salt to become insolvent insolvency in the near future was a foregone conclusion consequently the transfer was fraudulent with respect to respondent within the meaning of neb rev stat ann sec a i iii unable to pay debts the inability-to-pay test found in neb rev stat ann sec a ii can be satisfied either by a showing of intent ie the debtor intended to incur or believed that he would incur debts beyond his ability to pay as they came due or by an objective showing ie the debtor reasonably should have believed the same the objective alternative measures whether a debtor as a going concern would reasonably have been able to pay its debts after making the challenged transfer see asarco b r pincite little salt was not a going concern at the time of the transfer it would there- fore have been unreasonable at that time to believe that the company could from its business operations satisfy its tax debt when that debt came due consequently the transfer was fraudulent with respect to respondent within the meaning of neb rev stat ann sec a ii d remedies having shown that little salt’s transfer of all of its cash was fraudulent with respect to him respondent may obtain avoidance of the transfer to the extent necessary to united_states tax_court reports satisfy his claim see id sec a moreover because the transfer is voidable respondent may recover judgment equal to the lesser_of the value of the asset trans- ferred or the amount necessary to satisfy his claim see id sec b here that is the latter amount the judgment may be entered against the first transferee of the asset the person for whose benefit the transfer was made or cer- tain subsequent transferees see id neb rev stat ann sec b is based on ufta sec which is derived from section of the bankruptcy code u s c sec see ufta sec cmt pincite transferees are those who receive the money or other_property those who get a benefit because someone else received the money or property are persons for whose benefit the transfer was made see 838_f2d_890 7th cir discussing u s c section a the paradigm person for whose benefit the transfer was made is a guarantor who receives no money but is no longer exposed to the liability when the underlying obligation has been satisfied see id pincite a person may also be a benefited person if he receives something valuable from the transferee in 186_br_841 d n j the defend- ants were benefited when they sold the core of the debtor’s business to a third party in exchange for lucrative positions in the new company the agreement contains midcoast’s promise to purchase from the shareholders all of their little salt shares for dollar_figure midcoast’s fulfillment of that promise however was conditioned on little salt’s prior transfer of dollar_figure to the davis firm’s trust account for the benefit of midcoast midcoast was thus a transferee the first transferee of dollar_figure from little salt the davis firm midcoast’s agent with no right to put the money to its own purposes is dis- regarded see bonded fin servs f 2d pincite the shareholders undoubtedly benefited from little salt’s transfer of the money to midcoast because without it-as evidenced by the terms of the draft letter and the order of the actual cash transfers on date-mr davis would not have released dollar_figure from his firm’s trust account to mr morrow for disbursement to the shareholders that amount was substantially in excess of the amount that stuart v commissioner the shareholders would have received had they forgone the agreement with midcoast not caused little salt to transfer dollar_figure to midcoast and instead liquidated the company had they done that then after paying or arranging to pay its combined estimated_tax liability of dollar_figure out of its cash balance of dollar_figure little salt would have had left dollar_figure to distribute to the shareholders in redemption of their shares the shareholders benefited to the tune of dollar_figure at the expense of the tax collectors both federal and state they were within the meaning of neb rev stat ann sec b the person s for whose benefit the transfer was made see eg 186_br_841 because we make that finding we need not determine whether midcoast’s transfer of dollar_figure to the shareholders was fraudulent as to respondent pursuant to neb rev stat ann sec or entitling him to avoidance of the transfer under neb rev stat ann sec and a judg- ment against the shareholders first transferees under neb rev stat ann sec b see sawyer trust of date v commissioner f 3d pincite t here were poten- tially two fraudulent transfers one transfer from the com- pany to the midcoast equivalent and another transfer from that entity to the trust the stock seller cullifer v commissioner tcmemo_2014_208 at transferee-of-transferee liability the shareholders’ benefit dollar_figure is substantially less than the prescription in neb rev stat ann sec that respondent may recover judgment for the amount nec- essary to satisfy his claim we have found scant authority addressing the measure of recovery in beneficiary cases under neb rev stat ann sec or u s c sec a the issue is discussed in larry chek vernon o teofan the identity and liability of the entity for whose benefit a transfer is made under section a an alternative to the rorschach test j bankr l prac the shareholders’ benefit was dollar_figure and that is the amount for which we adjudge they are proportionally liable to respondent cf neb rev stat ann sec d sawyer trust of date v commissioner tcmemo_2014_59 at under massachusetts ufta good-faith transferee is entitled to a judgment liability united_states tax_court reports reduction to the extent of the value it gave the debtor for the transfer nebraska business corporation act respondent predicates his claim under neb rev stat ann sec 21-big_number on our recasting the stock sale as a liquidation coupled with a fee paid to midcoast since we decline to do that we need not further consider respondent’s argument for the application of neb rev stat ann sec big_number trust fund doctrine respondent likewise predicates his claim under the common_law trust fund doctrine on recasting the stock sale as a liquidation and since we do not do that we need not further consider his trust fund claim sec_6901 having determined that pursuant to ufta respondent is entitled to a judgment against petitioners to satisfy a portion of his claim against little salt for its unpaid tax we must finally determine whether petitioners are transferees within the meaning of sec_6901 the purpose of the sec_6901 is to allow the commissioner summarily to enforce a transferee’s liability established under state statutory provisions or otherwise see h_r conf rept no supra pincite c b part pincite in 209_f3d_1082 8th cir rev’g tcmemo_1996_530 the court_of_appeals determined that the appellant a successor transferee was liable to the commis- sioner under the nebraska fraudulent conveyance act replaced by ufta for the unpaid tax of the first trans- feree’s wholly owned corporation the court considered whether as a successor transferee appellant was a trans- feree within the meaning of sec_6901 the court noted that the statute does not define the term except to clarify that it includes a ‘donee heir legatee devisee and dis- tributee ’ id pincite n referencing sec_6901 it held t he commissioner may proceed under sec_6901 against any ‘transferee’ who is liable under state law for the debts of the transferor taxpayer id in cole v commissioner tcmemo_1960_278 rev’d 297_f2d_174 8th cir we considered whether a wife was stuart v commissioner liable as a transferee in the amount of dollar_figure on account of her husband’s payment of that amount to discharge an encumbrance upon her separately owned real_property the encumbrance secured an indebtedness on which both the husband and wife were indebted at the time of the hus- band’s payment he was indebted to the commissioner for unpaid taxes of more than dollar_figure applying missouri law we found that the husband’s payment was fraudulent with respect to his creditors since it was without consideration and he was insolvent when he made it we determined that the commissioner could collect dollar_figure from the wife pursu- ant to sec_311 of the internal_revenue_code_of_1939 the predecessor to sec_6901 the question on appeal was whether under missouri law the wife became a transferee of assets of her husband on account of his payment of their joint obligation and the discharge of the encumbrance on her property the court held that she did not because under mis- souri law the settlement of an honest debt is not a fraudu- lent conveyance or assignment even though the debtor is insolvent at the time and the transfer disables him from paying his other creditors cole v commissioner f 2d pincite no question was raised as to whether as only a bene- ficiary and not the recipient of the husband’s payment of the debt the wife could be a transferee within the meaning of sec_311 of the internal_revenue_code_of_1939 we were reversed only because we erred in finding there to have been a fraud on the husband’s creditors the court_of_appeals con- cluded its opinion by stating frances cole was unquestion- ably the beneficiary of a preferential payment of a debt by her husband but she was not a transferee of his assets in fraud of his creditors id pincite emphasis added the emphasized words would have been unnecessary had the court thought that frances cole was not a transferee within the meaning of sec_311 of the internal_revenue_code_of_1939 in shartle v commissioner tcmemo_1988_354 a cor- poration indebted to the internal_revenue_service for out- standing tax_liabilities became insolvent upon its transfer of two parcels of real_property to the former wife of its sole owner the parcels were transferred by order of court in settlement of the former wife’s property rights acquired during her marriage to the owner we found the transfer to united_states tax_court reports be fraudulent with respect to the commissioner pursuant to section dollar_figure of the ohio uniform fraudulent conveyance act ohio rev code ann sec dollar_figure anderson the owner argued that the commissioner could not collect from him pursuant to sec_6901 because he did not receive any of the corporation’s assets we answered although the owner did not physically receive any of the cor- poration’s assets said assets were transferred in satisfaction of his legal_obligation to his former wife he received the same benefit from the assets as if they had been physically transferred to him we treated him as a constructive recipient of the assets we found that he was a transferee of the corporation’s assets from whom the commissioner could collect the corporation’s tax_liability pursuant to sec_6901 the three cited cases are evidence of the expansive reading that courts have given term transferee in applying sec_6901 a person can be a transferee within the meaning of the section if he is an indirect transferee of property 209_f3d_1082 is a constructive recipient of property shartle v commissioner tcmemo_1988_354 or merely benefits in a substantial way from a transfer of prop- erty cole v commissioner tcmemo_1960_278 the deter- minative factor is liability to a creditor the commissioner for the debt of another under a state fraudulent conveyance transfer or similar law we have found that pursuant to neb rev stat ann sec b the shareholders are collectively liable to respondent for dollar_figure as person s for whose benefit little salt transferred dollar_figure to midcoast they are on that basis transferees within the meaning of sec_6901 iv conclusion for the reasons stated we sustain respondent’s determina- tion that petitioners are liable as transferees with respect to their respective shares of dollar_figure of little salt’s unpaid tax decisions will be entered under rule f
